

113 HR 3503 IH: To authorize the award of the Distinguished Service Cross to Robert L. Towles for acts of valor during the Vietnam War.
U.S. House of Representatives
2013-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



V113th CONGRESS1st SessionH. R. 3503IN THE HOUSE OF REPRESENTATIVESNovember 14, 2013Mr. Ryan of Ohio introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo authorize the award of the Distinguished Service Cross to Robert L. Towles for acts of valor during the Vietnam War.1.Authority for award of the Distinguished Service Cross to Specialist Four Robert L. Towles for acts of valor during the Vietnam War(a)Waiver of time limitationsNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the Secretary of the Army may award the Distinguished Service Cross under section 3742 of that title to Robert L. Towles for the acts of valor referred to in subsection (b).(b)Action describedThe acts of valor referred to in subsection (a) are the actions of Specialist Four Robert L. Towles, on November 17, 1965, as a member of the United States Army serving in the grade of Specialist Four during the Vietnam War while serving in Company D, 2d Battalion, 7th Cavalry, 1st Cavalry Division, for which he was originally awarded the Bronze Star with V Device.